DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed September 7, 2021 have been entered.  Claims 2-7 and 10-17 have been cancelled.  Claims 1, 8 and 9, are currently pending in the application.
Applicant argues on pages 4-6 of Applicant’s remarks that the previously cited prior art of the previous Office action mailed June 4, 2021 does not disclose, teach or suggest the newly amended subject matter.  As discussed in further detail below, Claims 1, 8 and 9 contain allowable subject matter; however, claims 1, 8 and 9 have been rejected under 35 U.S.C. 112(a) for containing new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter 

Allowable Subject Matter
Claims 1, 8 and 9 contain allowable subject matter that is currently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as set forth in this Office action.
Regarding claim 1, DeFranks (U.S. Publication No. 2015/0096125 is cited as being of interest for disclosing a mattress assembly comprising:   a fiber batting layer having a top planar surface and a bottom planar surface overlying a mattress core 102, (paragraph 0006 and Figures 2A-2B) the fiber batting layer comprises a plurality of fibers 102 (of middle upholstery layer 104, 
DeFranks does not disclose a blend of fire retardant treated bicomponent fibers and untreated lyocell fibers, where the fire retardant treated bicomponent fibers consist of a polyethylene terephthalate core and a sheath about the core, and optically active particles, wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form
Schnurer et al. (U.S. Patent No. 7,074,499) is cited as being of interest for teaching bicomponent fibers consist of a polyethylene terephthalate core (Col. 6, lines 12-21), and optically active particles wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form (Col. 2, lines 1-10, which discloses a variety of optically active particles and a polymer resin, additionally, no other materials are discussed as possibly being added to the bi-component fibers except in some embodiments where it can have, but does not require, the addition of natural or synthetic fibers, Col. 5, lines 21-29, which discloses titanium dioxide in rutile form, quartz, and aluminum oxide as the optically active particles, and Col. 4, lines 42-55 which discloses polyester and rayon, in addition to other polymers, as the polymer used in the bicomponent fibers).
McGuire (U.S. Publication No. 2006/0000024) is cited as being of interest for disclosing a fire retardant blend of bicomponent fibers and cellulosic fibers. However, the bicomponent 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673